DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 9/6/22 in response to the Office Action of 6/3/22 are acknowledged and have been entered.
	Claims 30-46 are pending.
	Claims 40-41 have been amended by Applicant.
	Claims 30-46 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Claim Rejections - 35 USC § 102
Claim(s) 30-46 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naidoo et al (Mol Cancer Ther, 2017, 18(1): 306-315), as evidenced by Hayes et al (WO 2017/163076 A1; 9/28/17).
	Naidoo et al teaches a method comprising obtaining a tissue sample from a subject with HER2-positive breast cancer and determining CDK12 protein expression level in the tissue sample by immunohistochemistry and comparing said level to HER2 positive control samples and HER2 negative control samples (page 308, in particular). Naidoo et al further teaches said method wherein CDK12 protein expression levels are high in 95% of HER2-positive breast tumors and wherein CDK12 is absent in 3.4% of HER2-positive Herceptin/trastuzumab treated breast tumors (page 308, in particular). It is noted instant claimed methods reciting a treatment step do not require additional treatment of subjects of Naidoo et al with HER2-positive Herceptin/trastuzumab treated breast tumors that do not express CDK12. Naidoo et al further teaches the presence of elevated CDK12 levels correlates with poor treatment outcome (Figure 2, in particular).
	As evidenced by Hayes et al, the CDK12 gene consists of a sequence identical to instant SEQ ID NO:3 (see sequence comparison in 6/3/22 Office Action).
	In the Reply of 9/6/22, Applicant argues Naidoo et al does not teach or suggest the claimed method because Naidoo et al does not teach or suggest a role of CDK12 protein expression in HER2-positive cancer. 
	The amendments to the claims and the arguments found in the Reply of 9/6/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Naidoo et al does not teach or suggest the claimed method because Naidoo et al does not teach or suggest a role of CDK12 protein expression in HER2-positive cancer. This is an anticipation, and not obviousness, rejection. Naidoo et al teaches embodiments encompassed by the claims for the reasons stated above. Any role of CDK12 protein expression in HER2-positive cancer is a natural phenomenon that is inherent to methods taught by Naidoo et al.


Claim Rejections - 35 USC § 101
Claims 41-42 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 41-42 are directed to an abstract idea and natural phenomenon because the claims recite an abstract idea and a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” is the “comparing” step (a mental process). The “natural phenomenon” include: levels of CDK12 are associated with need for a CDK12 inhibitor treatment, tolerance against a HER2 targeted therapeutic agent (including resistance to HER2 targeted therapeutic agent), low sensitivity to a HER2 targeted therapeutic agent (including resistance to HER2 targeted therapeutic agent), poor treatment outcome with a HER2 targeted therapeutic agent, and need for co-administration of a HER2 targeted therapeutic agent and a CDK12 inhibitor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of providing a test sample from a subject suffering from a HER2 positive cancer and determining a CDK12 level in the test sample (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of providing a test sample from a subject suffering from a HER2 positive cancer and determining a CDK12 level in the test sample would conventionally and routinely perform such steps. Further, the specification discloses determining a CDK12 level in the test sample is “conventional” ([0147]-[0150], in particular). Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).
In the Reply of 9/6/22, Applicant indicates the claims are patent-eligible because claim 41 integrates a relationship between CDK12 level in patients with HER2-positive cancer and a resistance to a HER2-targeted therapeutic agent into a practical application by defining a patient population (i.e., HER2-positive cancer patient who is undergoing a treatment with a HER2 targeted therapeutic agent, is expected to have drug resistance to HER2 targeted therapeutic agent, or has drug resistance to the HER2 targeted therapeutic agent) who would be benefited by use of a CDK12 inhibitor. 
The amendments to the claims and the arguments found in the Reply of 9/6/22 have been carefully considered, but are not deemed persuasive. In regards to the indication the claims are patent-eligible because claim 41 integrates a relationship between CDK12 level in patients with HER2-positive cancer and a resistance to a HER2-targeted therapeutic agent into a practical application by defining a patient population (i.e., HER2-positive cancer patient who is undergoing a treatment with a HER2 targeted therapeutic agent, is expected to have drug resistance to HER2 targeted therapeutic agent, or has drug resistance to the HER2 targeted therapeutic agent) who would be benefited by use of a CDK12 inhibitor, the examiner disagrees. The claims do not practically apply judicial exceptions in any manner. Further, defining a patient population who would be benefited by use of a CDK12 inhibitor is a judicial exception (natural phenomenon). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642